THEA-ITORNEY             GENERAL
                    OFTEXA~
                    AUSTIN ~I.'~'EXA~




Honorable R. 6; Necives
Countg AuditbP, Gragson County
Sherman, Texas
Dear Mr. Meaves:           Opinion NO. 0-5683
                           Ret huthorl’tyof cotitg to apprd-
                                priatWand expend~money"'from
                                general funa~; In cd-operation ~~
                                tilthState Department of R&alth
                                and certain bitieS; iti~behtilf
                                of public health and sanitation
                                within county.
       We have'recelved your recent request for an opinion on
the Pollowlng subject:
       Authority,of Gr~aysonCounty to appropriatg and expend
thensum of $4,'950~fromits feneral revenues, Ln co-0peratFon
with certairimutiicipalitleswithin said couiity and the'gtat'e
Department'of Realth. Said sum sb appropriated to be expensed
on salarias, expenses and supplies usea fbr and in behalf of
public health and sanitation wlthin such county.
       Article 4418f, Vernon's Annotated Civil Statutes, pro-
vides as follows:
             .,
       "It shall be~lawi'ulTar the State Department-
    of Health to accept donations and contributions, to
    be expended in the inter&t""&? the-'ptiblic
                                              health and
    the enforcement OT public health laws. The'Commis-
    sioriersCourt of any County shall have the authority
    to ap@ropriate and expend money from the general re-
    venues of'its County for and in b$half of public health
    and sanitation within its County.
      -'Article4434, Vernon's Annotated Civil Statutes, pro-
vides as Pollows:
       "The municipal authorities of'towns and cities,
    and CoBmissIoners courts of the dountles~wherein such
    towns and cities are situated, may cooperate with'each
    other in making such improvements csnnetitedwltlisaid
    towns, cities and counties as said authorities and
    courts may deem necessary to Improve the public health
Honorable R. 6, Meaves, page 2           O-5683


     and to promote efficient siinitargregulations; and, by
     mutual arrangement, they tiy provide'for the donsttic-
     tion of said Improvements and.the payment .   therefor."
                                   ..
          Said Article 4418f,stipra,specifically atithoriiesthe
commi;ssloners   ' court of the county to expend funds frdm-hits
.gener&lr~&enue funa foi"county ptirposesfor and ld'behalf of
public health and sahitatlon. Such piiovlsioncontemplates the
rendering     of ffntincfalaid-'Fti
                                  co-opei%tlon with the State-.
Department of Health Fn the administration of the'health aiid
sanitation regulations and the protecting of the public health
within the confines of the county. Such statute aoes~'not'
pface any control or limitation on such expenditures as to
how the money may be expended.
       Artfcle"4434, supra, authorized co-operation-'between'~
the governing authorities of the county and"citles and towtis'~
therein situate in making-'-improvetients
                                       as may be deemed neces-
sary to improve public health, etc.
       Such'~funds,'~as
                      inquired about, expended in co-oijer~ation
with the State Department of Health Mits   &uthorlz'@da~mlni~-
tratlon of the health andsanitation'laws'of the Stde'wlthin
the county and in co-operation with cities ana towns',situated
Within such~county, In the furtherance of such purposes, would
meet the requirements of the statutes.
       Therefore, It is the opinion of this departtie?%;.that
the apProprlatlon~and expendituti'e
                                  of 'sii'dti*funds,
                                                 ati'ptilhted'out
hereinabove, are au,thotiiz-&i
                            under the law, if the provisions
of the County Budget Law are complied wLth*
       Trusting this satlsfactorlly clarifies the subject in-
quired about, we are
                                   Yours very truly,
                                 ATTORNEY GENERAL OF TEXAS
                                   By (signature).'
                                      Robert-AL,Lattlmore, Jr.
                                    + Assistant
RLL:EP:JCPzwc
APPROVED APR-~25,1944
s/Gee. P. Blackburn
Acting ATTORNXf GENERAL OF TEXAS
APPROVED:   Opinfon Committee By s/EWB Chairman